Name: 83/389/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/161/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  social framework;  agricultural policy;  economic policy;  Europe; NA
 Date Published: 1983-08-13

 Avis juridique important|31983D038983/389/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/161/EEC (Only the French text is authentic) Official Journal L 222 , 13/08/1983 P. 0045 - 0045*****COMMISSION DECISION of 29 July 1983 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/161/EEC (Only the French text is authentic) (83/389/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (1), as last amended by Directive 82/436/EEC (2), and in particular Article 11 (3) thereof, Whereas on 26 April 1983 the French Government notified the provisions introducing courses of preparation for settlement on a farm; Whereas under Article 11 (3) of Directive 72/161/EEC the Commission has to determine whether the said provisions satisfy the conditions for financial contribution by the Community; Whereas the abovementioned provisions are consistent with the aims and requirements of Title II of Directive 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions introducing courses of preparation for settlement on a farm as notified on 26 April 1983 by the French Government satisfy the conditions for financial contribution by the Community to the common measures as referred to in Article 8 of Directive 72/161/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 15. (2) OJ No L 193, 3. 7. 1982, p. 37.